 Case: 1:14-cv-08708 Document #: 389 Filed: 04/03/19 Page 1 of 5 PageID #:25585




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION



CHRISTIE VAN, CHARMELLA
LEVIEGE, MARIA PRICE, HELEN                   Case No. 1:14-CV-08708
ALLEN, JACQUELINE BARRON,
THERESA BOSAN, SHRANDA
CAMPBELL, KETURAH CARTER,
MICHELLE DAHN, TONYA EXUM,
                                              Honorable Robert M. Dow, Jr.
JEANNETTE GARDNER, ARLENE
                                              Honorable Jeffrey Cummings
GOFORTH, CHRISTINE HARRIS,
ORISSA HENRY, LAWANDA JORDAN,
DANIELLE KUDIRKA, TERRI LEWIS-
BLEDSOE, CONSTANCE MADISON,
CEPHANI MILLER, MIYOSHI MORRIS,
STEPHANIE SZOT, SHIRLEY THOMAS-
MOORE, ROSE THOMAS, TONI
WILLIAMS, BERNADETTE CLYBURN,
MARTHA CORBIN, ANGELA GLENN,
LADWYNA HOOVER, OGERY
LEDBETTER, LATRICIA SHANKLIN,
ANTOINETTE SULLIVAN, DERRICKA
THOMAS, and NICHEA WALLS, each
individually and on behalf of all similarly
situated persons,

                     Plaintiffs,

       v.

FORD MOTOR COMPANY,

                     Defendant.


              JOINT STATUS REPORT REGARDING SEVERANCE OF
            PLAINTIFF SHRANDA CAMPBELL-SALAHUDDIN’S CLAIMS
  Case: 1:14-cv-08708 Document #: 389 Filed: 04/03/19 Page 2 of 5 PageID #:25586




       In response to the Court’s March 20, 2019 order, Dkt. 386, counsel for Ford Motor

Company and counsel for individual Plaintiff Shranda Campbell-Salahuddin have met and

conferred and jointly propose as follows:

       1.      The Court will enter an order severing Campbell-Salahuddin’s individual claims

currently asserted in this case (the “Van Case”). Those claims include the individual claims she

asserts in the Van Case Second Amended Complaint (Dkt. 59) for sexual harassment in violation

of Title VII (Count 1), gender/sex discrimination in violation of Title VII (Count 2), race

discrimination in violation of Section 1981 (Count 4), retaliation in violation of Title VII (Count

11), battery (Count 44), assault (Count 67) and intentional infliction of emotional distress (Count

98) (previously dismissed and preserved in the Van Case Second Amended Complaint for appeal

purposes only).

       2.      Within 10 days of an order of this Court directing that the foregoing claims are to

be severed, Campbell-Salahuddin will file a complaint, which she shall indicate is a related case

to the Van Case under Local Rule 40.4(a). That case will be a separate and independent civil action

with a new and different case number, and shall be styled, Shranda Campbell-Salahuddin v. Ford

Motor Company (the “Separate Action”). The complaint in the Separate Action will track verbatim

the individual allegations Campbell-Salahuddin has made in Counts 1, 2, 4, 11, 44, 67 and 98 (for

purposes of appeal only) of the Second Amended Complaint filed in the Van Case.

       3.      Provided that the allegations in the complaint in the Separate Action are identical

to Campbell-Salahuddin’s individual allegations in the Van Case, Ford agrees to stand on its

answer and defenses to Campbell-Salahuddin’s individual allegations as stated in Ford’s answers

to Plaintiffs’ Second Amended Complaint (Dkt.70 and 96 (answering Counts 39-92)) (unless leave

to amend is later granted) and not to file a Federal Rule 12(b)(6) motion to dismiss the complaint




                                                1
  Case: 1:14-cv-08708 Document #: 389 Filed: 04/03/19 Page 3 of 5 PageID #:25587




in the newly-docketed Separate Action, but may otherwise raise and file any motion or defense

available under applicable law.

       4.      The Court has previously dismissed Plaintiff Campbell-Salahuddin’s Count 98 (see

Dkt. 53), alleging intentional infliction of emotional distress, and that ruling is the law of the case

on that claim thus barring its re-assertion in the Separate Action. Campbell-Salahuddin thus agrees

that she will not seek discovery or otherwise proceed as to this dismissed claim, which will be

included in her new complaint in the Separate Action for appeal purposes only.

       5.      Ford will not contend in the Separate Action that individual claims which were

asserted by Campbell-Salahuddin in the Van Case are time-barred, if and only to the extent that

such claims were timely filed in the Van Case. Ford reserves the right to raise any and all statute

of limitations defenses that were applicable prior to any severance.

       6.      Campbell-Salahuddin agrees that in the Separate Action, her claims will proceed

on an individual basis only, and not on a class or collective basis.

       7.      Ford does not concede that any individual claims asserted by Campbell-Salahuddin

in the Van case and severed into an individual case have been adequately pled or have any legal or

equitable merit. Ford likewise does not admit the veracity of any allegations made by Campbell-

Salahuddin, and does not waive any affirmative defenses that it may have to any claims asserted

by Campbell-Salahuddin prior to any severance.

       8.      The parties recognize that Campbell-Salahuddin has a separate lawsuit pending in

this Court against Ford and the United Auto Workers before Judge Virginia M. Kendall. See No.

1:18-cv-00268 (N.D. Ill, filed Jan. 12, 2018) (the “Ford-UAW Action”).          Both parties maintain

all procedural and substantive legal arguments, affirmative defenses (and any potential motions




                                                  2
  Case: 1:14-cv-08708 Document #: 389 Filed: 04/03/19 Page 4 of 5 PageID #:25588




based on such defenses) that they have in the Ford-UAW Action. Ford expressly reserves the right

to seek to stay and/or consolidate the Ford-UAW Action with the Separate Action.

       9.     The Van Plaintiffs have no objection to this proposal.



DATED: April 3, 2019



 Respectfully submitted,                           Respectfully submitted,

 /s/ Christopher Cooper                            /s/ Eugene Scalia
 Christopher Cooper                                Eugene Scalia (admitted pro hac vice)
 Law Office of Christopher Cooper, Inc.            Katherine V.A. Smith (admitted pro hac vice)
 79 West Monroe Street, Suite 1213                 Molly T. Senger (admitted pro hac vice)
 Chicago, Illinois 60603                           Andrea R. Lucas (admitted pro hac vice)
 (312) 473-2968                                    Naima Farrell (admitted pro hac vice)
 cooperlaw3234@gmail.com                           GIBSON, DUNN & CRUTCHER LLP
                                                   1050 Connecticut Avenue, N.W.
 Counsel for Plaintiff Campbell-Salahuddin         Washington, D.C. 20036
                                                   Telephone: (202) 955-8500
 /s/ Keith Hunt                                    Facsimile: (202) 467-0539
 Keith L. Hunt                                     escalia@gibsondunn.com
 Bradley E. Faber                                  ksmith@gibsondunn.com
 Hunt & Associates, P.C.                           msenger@gibsondunn.com
 55 W. Monroe Street #3600                         alucas@gibsondunn.com
 Chicago, Illinois 60603                           nfarrell@gibsondunn.com
 (312) 558-1300
 khunt@huntassoclaw.com                            Kathleen M. Nemechek N.D. Ill. No. 50139
 bfaber@huntassoclaw.com                           Timothy S. Millman N.D. Ill. No. 44398
                                                   BERKOWITZ OLIVER LLP
 Antonio M. Romanucci                              2600 Grand Boulevard, Suite 1200
 Stephen D. Blandin                                Kansas City, Missouri 64108
 Bryce T. Hensley                                  Telephone: (816) 561.7007
 Bhavani K. Raveendran                             Facsimile: (816) 561-1888
 Nicolette A. Ward                                 knemechek@berkowitzoliver.com
 ROMANUCCI & BLANDIN, LLC                          tmillman@berkowitzoliver.com
 321 North Clark Street, Suite 900
 Chicago, Illinois 60654                           Counsel for Ford Motor Company
 (312) 253-8600
 aromanucci@rblaw.net
 sblandin@rblaw.net
 bhensley@rblaw.net



                                               3
 Case: 1:14-cv-08708 Document #: 389 Filed: 04/03/19 Page 5 of 5 PageID #:25589




braveendran@rblaw.net
nward@rblaw.net

Counsel for Van Plaintiffs




                                       4
